In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00324-CV
                              __________________


   IN RE FIRST FINANCIAL BANK N.A. AND CANDACE EMMERICH

__________________________________________________________________

                           Original Proceeding
           284th District Court of Montgomery County, Texas
                    Trial Cause No. 21-09-12834-CV
__________________________________________________________________

                                     ORDER

      First Financial Bank N.A. and Candace Emmerich, Relators, filed a petition

for a writ of mandamus and a motion for temporary relief. See Tex. R. App. P. 52.

Relators are defendants in Trial Cause Number 21-09-12834-CV, Rachel Butler

Individually and as Personal Representative and Heir of the Estate of Jason Butler,

and as Next of Friend of K.B. and E.B., Minor Children v. First Financial Bank N.A.

and Candace Emmerich. Relators seek a writ compelling the Honorable John M.

Delaney, Sitting by Assignment as the Judge of the 284th District Court of

Montgomery County, Texas, to vacate the Order Granting Plaintiff’s Motion to


                                        1
Reconsider and Reinstate and directing the trial court to grant Relators’ motions to

dismiss all of Butler’s claims except her breach of contract claim against First

Financial Bank N.A. See Tex. Gov’t Code Ann. § 22.221.

        Relators request that all further proceedings in the trial court, including the

deadlines established by the Docket Control Order, as extended by the parties’ Rule

11 Agreement, and the February 27, 2023, trial setting, be stayed while this Court

considers the mandamus petition. The Court finds temporary relief is necessary to

prevent undue prejudice. It is ORDERED that all further trial court proceedings in

Trial Cause Number 21-09-12834-CV, including the deadlines established by the

Docket Control Order, as extended by the Rule 11 Agreement, and the February 27,

2023, trial setting, are STAYED until our opinion issues or until further order of this

Court. See Tex. R. App. P. 52.10(b). No bond is required of Relators as a condition

to any relief herein granted.

        The response of the Real Party in Interest, Rachel Butler, is due October 24,

2022.

        MOTION FOR TEMPORARY RELIEF GRANTED.

        ORDER ENTERED October 17, 2022.

                                                            PER CURIAM

Before Golemon, C.J., Kreger and Johnson, JJ.




                                           2